Case 1:20-cv-00713-JTN-PJG ECF No. 1 filed 07/31/20 PagelD.1 Pageiofi1

UNITED STATES DISTRICT COURT FILED
WESTERN DISTRICT OF MICHIGAN =“, 21,2020 4:44 Pw

U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
BY: mkc SCANNED py. JU $b

 

 

 

Evonna Mathis
VO Box 240281. Grand ds, MI
HF lolly - Alle+3BSO 52
Plaintiff(s), 1:20-cv-713
Case No. Janet T. Neff
Vv Honorable U-S. District Juage

: wneval [Grand Rapids
Upp Stale a cera {Grane oe heal

Sth Flr Law Bley, 230-Tomia Ave MY, Gyarel Rapist

Defendant(s).

Federal question, oF but not limited “eo )
civil rights, and US censtitehon violations,
Quy rla\ts
fair oust
fair creat Creportre) worthiness
Searth + seizure / wawants — arrest af
US constitetion nares (Stn amendmen) ener)

Speech, CIM
Otitenswr~
Evnployment CR. of (164
Cow) VProceclures ording state of mi
denan* — landlord: oO michigan rues
(pe roloade, Sone Sand NAR EY ) eri | clasms—
Small clams Livinaster Co unry | SH aimendimessf
(Othawa y Kent County 5 OS constttchm nalts ) °
S/Gyonna, Mathis OF| 2 [zeae
